FIRST DIVISION
                                BARNES, P. J.,
                             GOBEIL and PIPKIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                   September 9, 2020



In the Court of Appeals of Georgia
 A20A0879. THE STATE v. STANFORD.

      PIPKIN, JUDGE

      In July 2019, Antwon Rashaad Stanford entered a non-negotiated guilty plea

to one count of first-degree burglary. The trial court sentenced him as a recidivist to

25 years’ imprisonment, with 5 years to serve and the balance suspended. The State

now appeals, arguing that the trial court lacked authority to suspend any portion of

Stanford’s sentence. For the reasons set forth below, we affirm.

      The underlying facts of the crime are undisputed. The police arrested Stanford

after he was discovered hiding in a house that he had entered unlawfully. The State

sought recidivist sentencing under OCGA § 17-10-7 (a) and (c) given Stanford’s

eight prior felony convictions, which included five prior burglary convictions and

three non-burglary convictions. After the trial court imposed sentence, the State
moved for reconsideration, arguing that the trial court properly sentenced Stanford

to a term of 25 years but erred by suspending a portion of it. According to the State,

Stanford must serve all 25 years of his sentence in prison without the possibility of

parole. The trial court did not alter Stanford’s sentence ; the State now appeals,

continuing to argue that Stanford’s sentence is improper.

      We review whether a defendant has been properly sentenced as a recidivist de

novo. Pruitt v. State, 354 Ga. App. 73, 74 (1) (840 SE2d 597) (2020). OCGA § 17-

10-7, which is the general recidivist statute, provides in pertinent part as follows:

      (a) Except as otherwise provided in subsection (b) or (b.1) of this Code
      section, any person who, after having been convicted of a felony
      offense[,] . . . commits a felony punishable by confinement in a penal
      institution shall be sentenced to undergo the longest period of time
      prescribed for the punishment of the subsequent offense of which he or
      she stands convicted, provided that, unless otherwise provided by law,
      the trial judge may, in his or her discretion, probate or suspend the
      maximum sentence prescribed for the offense.


                                          ...

      (c) . . . [A]ny person who, after having been convicted . . . for three
      felonies [,] . . . commits a felony within this state shall, upon conviction
      for such fourth offense or for subsequent offenses, serve the maximum
      time provided in the sentence of the judge based upon such conviction


                                           2
      and shall not be eligible for parole until the maximum sentence has been
      served.


(Emphasis supplied.) The relevant portions of OCGA § 16-7-1, which is the burglary

statute, are as follows:

      (b) . . . Upon the third and all subsequent convictions for burglary in the
      first degree, the defendant shall be guilty of a felony and shall be
      punished by imprisonment for not less than five nor more than 25 years.


                                         ...

      (d) Upon a fourth and all subsequent convictions for a crime of burglary
      in any degree, adjudication of guilt or imposition of sentence shall not
      be suspended, probated, deferred, or withheld.


(Emphasis supplied.) Here, the State urges that a harmonious reading of the relevant

portions of OCGA § 17-10-7 and OCGA § 16-7-1, in particular OCGA § 16-7-1 (d),

precluded the trial court from exercising any discretion to suspend Stanford’s

sentence. Though we find the State’s argument compelling, the interplay between

these statutes has already been addressed by our Supreme Court in Goldberg v. State,

282 Ga. 542, 547 (651 SE2d 667) (2007). The Goldberg Court held as follows:




                                          3
      [W]hen OCGA § 16-7-1 (b) [(2010)1] and OCGA § 17-10-7 (a) are
      harmonized, the former specific recidivist statute applies when the
      defendant is a habitual burglar having only prior convictions for
      burglary, whereas the latter general recidivist statute applies when the
      defendant is a habitual felon with prior convictions for other crimes.


(Emphasis supplied.) Thus, Goldberg plainly and broadly announced that when a

defendant is being prosecuted for burglary and is a habitual felon, as Stanford is, then

the recidivist provisions in OCGA § 17-10-7 apply rather than the specific recidivist

provisions in the burglary statute. Id. See also Kennedy v. State, 302 Ga. App. 289,

290 (690 SE2d 255) (2010). In accordance with the holding in Goldberg and the plain

language of OCGA § 17-10-7 (a), the trial court properly sentenced Stanford to 25

years, the maximum sentence set forth in OCGA § 16-7-1 (b) for a person who is

being prosecuted for a third or subsequent burglary. See Harvey v. State, 344 Ga.

App. 761, 772-773 (3) (811 SE2d 479) (2018). Further, the express terms of OCGA

§ 17-10-7 (a) allow a trial court to use its discretion to “suspend the maximum




      1
        Five years after Goldberg was decided, OCGA § 16-7-1 was significantly
revised. See Ga. L. 2012, p. 899, § 3-1. What used to be subsection (a) became
subsection (b); portions of the former subsection (b) were either incorporated into the
new subsection (b) or were left to become subsection (d). Id.

                                           4
sentence prescribed for the offense.”2 Again, because Stanford is a habitual felon and

not merely a habitual burglar, the trial court was not constrained by the language in

the recidivist provisions of the burglary statute that bars the suspension of sentences;

accordingly, the trial court was authorized to suspend a portion of Stanford’s 25 year

sentence.3 See Nordahl v. State, 344 Ga. App. 686, 695-697 (3) (811 SE2d 465)

(2018) (affirming partially suspended recidivist sentence for burglary where

defendant’s prior felony convictions included both burglary and non-burglary

      2
        It appears that this result is demanded by the broad holding in Goldberg.
Though the Goldberg decision ostensibly considered then OCGA § 16-7-1 (b) as a
whole, the decision does not appear to have specifically considered the language
concerning a sentencing being “suspended, probated, deferred, or withheld” – which
is now a standalone provision in subsection (d) – nor the language in OCGA § 17-10-
7 (a), which suggests that the authority of a trial court under that provision to
“probate or suspend the maximum sentence” is conditioned by the phrase “unless
otherwise provided by law,” OCGA § 17-10-7 (a). Given the extensive revisions to
OCGA § 16-7-1 since Goldberg was decided – as well as the fact that Goldberg
appears to have been concerned solely with the applicable maximum punishment
rather than any possible terms of that sentence, see Goldberg, 282 Ga. at 543 – we
question whether that decision remains viable. That question, however, is not for us
to consider. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. VI (“The decisions of the
Supreme Court shall bind all other courts as precedents.”).
      3
        The State relies on Williams v. State, 261 Ga. App. 176, 179 (2) (582 SE2d
141) (2003), to argue that OCGA § 16-7-1 (d) precludes any suspension of Stanford’s
sentence; this reliance is misplaced. Williams predates Goldberg, and this Court has
recognized that the Williams decision has been implicitly overruled by other
precedent from our Supreme Court. See Patrick v. State, 284 Ga. App. 472, 473-474
(644 SE2d 309) (2007).

                                           5
offenses). Finally, we note that since Stanford is well beyond his fourth felony

conviction, he must serve all five years of his prison term without the possibility of

parole. See OCGA § 17-10-7 (c); Kennedy, 302 Ga. App. at 290. Accordingly, we

affirm Stanford’s sentence.

      Judgment affirmed. Barnes, P. J. concurs. Gobeil, J., concurs fully and

specially.




                                          6
 A20A0879. THE STATE v. STANFORD.

      GOBEIL, Judge, concurring fully and specially.

      I fully concur in the majority’s thoughtfully written opinion given the

constraints of Goldberg v. State, 282 Ga. 542 (651 SE2d 667) (2007). Because I

question the continued soundness of Goldberg, especially in light of subsequent

legislative changes, however, I write separately.

      Much like the Goldberg Court, I agree that OCGA §§ 17-10-7 and 16-7-1 (as

amended post-Goldberg) are not in conflict. However, I find them harmonious for

different reasons. While OCGA § 17-10-7, as the general recidivist statute, generally

provides a trial judge the discretion to probate or suspend a maximum sentence, that
authority is expressly caveated by “unless otherwise provided by law[.]” OCGA § 17-

10-7 (a). To that end, the more specific burglary recidivist statute, OCGA § 16-7-1

(d), clearly prohibits against suspending sentences for four or greater burglary

convictions. As such, it appears to be just such an exception “otherwise provided by

law.”

        Though the Goldberg Court interpreted the interplay between these statutes

under a different version of OCGA § 16-7-1, the breadth of its holding still binds us.

Accordingly, I fully concur in this opinion.




                                          2